Citation Nr: 9925799	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  96-42 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for Post-Traumatic Stress 
Disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty February 1968 to September 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The veteran filed his notice of disagreement in 
May 1996 and the RO issued a Statement of the Case in August 
1996.  The veteran then filed his substantive appeal in 
August 1996.


FINDING OF FACT

The veteran is demonstrably unable to sustain or maintain 
employment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent disability 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.130, 4.132, Diagnostic Code 9411 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that his PTSD is, in fact, more severely 
disabling than reflected by his current 30 percent disability 
evaluation.  In his request for a reevaluation submitted in 
February 1996 he stated that he required a triple dose of 
medication to maintain stability and that his doctor at the 
VA Medical Center would attest that his condition had 
worsened.  Therefore, he contends that he is entitled to a 
higher rating for his PTSD.

A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  A mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffree v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for an equitable resolution 
of the issues on appeal has been obtained.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1998).  Where 
entitlement to compensation has already been established and 
an increase in disability ratings is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection for PTSD was established by rating 
decision dated March 1990.  A 30 percent evaluation was 
assigned and that rating remains in effect.

The veteran has undergone two VA examinations in conjunction 
with this claim for increased evaluation.  In May 1996 the 
examiner found the veteran a well nourished normally 
proportioned man who seemed somewhat intoxicated, although 
apparently not intoxicated with alcohol.  He spoke in a 
rather continuous stream of complaints and disappointment 
with his not having a higher disability rating for his PTSD.  
The examiner noted that the veteran apparently stopped using 
alcohol at the end of 1995.  The veteran reported being 
unemployed since 1987 but that he had some small jobs and 
that he had some skills as a carpenter.  The veteran's 
personal hygiene seemed below average but adequate for an 
outdoor farm existence.  His eyes seemed red and his flow of 
speech appeared to show that degree of disinhibition, 
repetition and slight slurring that seemed associated with 
cerebral intoxication.  His Global Assessment of Functioning 
(GAF) score was 70 denoting some mild symptoms or some 
difficulty in social, occupational or school functioning but 
generally functioning pretty well.  The GAF scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV) (which VA has adopted at 38 
C.F.R. § 4.125(1998)).

At his July 1997 VA examination, the veteran was an alert, 
oriented, cooperative white male who appeared older than his 
stated age.  The veteran was cooperative without any acute 
distress.  The veteran did not have any motor agitation or 
retardation.  Speech was normal in rate and rhythm without 
any formal thought disorder.  The affect was constricted with 
increased intensity and he was somewhat irritable and 
depressed.  He denied any suicidal or homicidal ideation and 
also denied any psychotic symptoms.  He did not appear to 
have significant thought impairment.  He was assigned a GAF 
score of 65 to 75.

The veteran has been hospitalized at VA facilities on three 
occasions since March 1997.  He was admitted from March to 
April 1997 to the Recovery Track of the PTSD program.  He was 
described at admission as somewhat disheveled, hard of 
hearing, coherent, stable mood with reports of anxiety.  He 
had focused intact memory.  There were auditory 
hallucinations and name-calling but no psychosis, suicidal or 
homicidal hallucinations.  The veteran completed the track 
and was treated with medication, individual therapy, group 
therapy and assigned activities.  His GAF Score was deemed 
60, denoting moderate symptoms or moderate difficulty in 
social, occupational or school functioning.  

The veteran was also hospitalized from November 1997 to 
January 1998.  He complained of flashbacks, nightmares and 
isolation with no leisure activities.  He presented with a 
constricted affect and limited abstract thinking.  Mood 
appeared mildly dysphoric.  Memory was intact and he did not 
demonstrate any signs of psychosis.  Insight and judgment 
appeared only fair.  His ability to comprehend or understand 
the idea of coping skills was very limited.  He tended to be 
more fixated on medications as a means of controlling his 
problems.  He denied current suicidal or homicidal ideation.  
He was assigned a GAF score of 47 denoting serious symptoms.

In December 1998 the veteran was again admitted with the 
chief complaint of being very depressed and having 
"nightmares, flashbacks and anger."  At that time, the 
veteran was well oriented times three and alert with casual 
grooming.  He had a flattened effect and stated that he felt 
very depressed.  There was also anhedonia present.  He had 
had positive suicidal thoughts but there was no plan.   He 
had no homicidal ideation or visual or auditory 
hallucinations.  He did have marked psychomotor retardation.  
His memory was poor, but coordination was good.  His voice 
was monotone and slightly slurred at times but with normal 
pace and content.  There was no evidence of a thought 
disorder and he displayed fair insight.  He was treated with 
medications and participated selectively in the treatment 
modalities prescribed.  He was discharged to continue 
treatment on an outpatient basis.  His GAF score was 50.

VA outpatient records from July 1995 to January 1998 mostly 
record the veteran's PTSD group treatment with Alfonso Todd, 
a chaplain.  These records show that the veteran continued to 
have problems with PTSD and that he was trying to overcome 
the same by discussing his problems with others with PTSD.  

In February 1998, the veteran underwent a rehabilitation 
evaluation and employability assessment with Elaine M. Tripi, 
Ph. D.  She interviewed the veteran and reviewed some of his 
medical information.  She opined that the veteran was not a 
viable rehabilitation candidate.  She noted that he basically 
spent most of his time alone and that he had difficulty 
getting along with others.  She finds, "based on his severe 
symptomatology related to his [PTSD]...I do not believe he 
could sustain substantial, gainful work activity in a 
competitive market."  He was, she found, unable to cope with 
normal work stress and reliability.

During the pendency of this appeal, the criteria for 
diagnosing and evaluating psychiatric disorders were changed.  
When a law or regulation changes while a case is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Therefore, the 
Board will analyze the veteran's claim under both sets of 
criteria to determine if one is more favorable to the 
veteran.

Under the version of Diagnostic Code 9411 that was in effect 
prior to November 7, 1996, a 30 percent rating for PTSD is 
warranted when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  The next higher rating of 50 percent rating is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 70 
percent evaluation is for application when the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  The highest rating of 100 percent under this 
Code is warranted when the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  It 
should be noted that the criteria set forth in 38 C.F.R. § 
4.132, DC 9411, for a 100 percent evaluation are each 
independent bases for granting a 100 percent evaluation. See 
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

Beginning November 7, 1996, PTSD is to be evaluated pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  The 
revised regulation provides that a 30 percent evaluation is 
in order where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened effect; 
circumstantial, circumlocutory, or stereotyped speech; 
paranoid attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-
term memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living; disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

The veteran's symptomatology warrants a 100 percent 
evaluation under the regulations in effect prior to November 
1996.  The Board notes initially the opinion of Dr. Tripi who 
found that the veteran was unable to sustain substantial 
gainful work activity in a competitive market.  While the 
record does reference the fact that the veteran apparently 
engages in some farming activity, it would appear that any 
such employment would best be viewed as marginal employment.  
In fact, some evidence suggests that the farm is owned by the 
veteran's brother which might imply that any such employment 
is in effect of a sheltered type which cannot be reasonably 
viewed as demonstrating that the veteran is actually 
employable in the competitive marketplace.  Further, while 
the Board is considering schedular entitlement to a 100 
percent rating as opposed to a total rating based on 
unemployability due to service-connected disability, it would 
seem reasonable to nevertheless view such marginal employment 
as incompatible with a determination of unemployability for 
purposes of finding that the veteran is demonstrably unable 
to obtain or retain employment so as to meet this independent 
basis for a 100 percent rating under the old criteria.  See 
38 C.F.R. § 4.17(a). 

Further, the Board notes GAF scores of 47 in January 1998, 
with only a slight improvement to 50 in December of that same 
year.  These scores denote serious symptomatology which 
includes an inability to keep a job.  DSM-IV.  In light of 
the symptoms of depression, worsening nightmares, flashbacks 
and anger, the finding by a psychologist that the veteran 
would be unable to sustain employment, and the fact that the 
veteran has not held more than marginal employment since 
about 1987, it is the decision of the Board that the veteran 
can be considered to be demonstrably unable to obtain and 
retain employment.  He thus meets at least one of the 
independent requirements for a 100 percent evaluation under 
the old rating criteria.  In reaching this determination, the 
Board has resolved all reasonable doubt in the veteran's 
favor.  38 U.S.C.A. § 5107(b). 



ORDER

Entitlement to a 100 percent rating for the veteran's 
service-connected PTSD is warranted.  To that extent, the 
appeal is granted.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

